Citation Nr: 1702763	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  15-14 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Seattle, Washington


THE ISSUES

Entitlement to payment or reimbursement for medical expenses incurred at Highline Emergency, IRAD Medical Imaging PC, South Sound Inpatient, and Daniel Gotlieb, MD, in Burien, Washington, on April 2, 2014, through April 4, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from August 1953 to August 1957. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2014 decision issued by the Department of Veterans' Affairs Medical Center (VAMC) in Seattle, Washington.

In May 2016, a Board hearing was held before the undersigned Veterans Law Judge (VLJ); however, the Board notes that, due to technical difficulties a transcript of the hearing was not able to be produced, and is not of record.  In July 2016, the Board sent the Veteran, and his representative, a Hearing Clarification Letter which gave the Veteran the opportunity to attend a new hearing with regards to this appeal; the letter notified the Veteran that if no response was received within 30 days the Board would assume the Veteran did not want another hearing and proceed accordingly.  The Veteran did not respond to the hearing clarification letter, and as such the Board will continue to adjudicate this claim. 

A review of the Veteran's Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files were conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has no service-connected.

2.  The Veteran received medical treatment between April 2, 2014, and April 4, 2014, at Highline Emergency, for primary symptoms of chest pains. 

3. The services provided by Highline Emergency were not authorized in advance by VA.

4. The Veteran's symptoms at the time he presented at Highline Emergency on April 1, 2014, were such that a prudent layperson would have reasonably viewed the visit as an emergency or thought that a delay in seeking immediate attention would have been hazardous to life or health.

5. VA treatment facilities were not reasonably available for treatment of the symptoms.

6.  The Veteran, at the time of the service and care provided by Highline Emergency, had other health-plan coverage that, in part, paid for the emergency treatment. 


CONCLUSION OF LAW

The criteria for payment or reimbursement of private medical expenses incurred for treatment at Highline Emergency, IRAD Medical Imaging PC, South Sound Inpatient, and Daniel Gotlieb, MD, in Burien, Washington, on April 2, 2014, through April 4, 2014, have not been met. 38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf. In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 

In this case, the governing statute is 38 U.S.C.A. § 111; the rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159do not apply to claims for benefits provided under chapters other than Chapter 51. See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). Nonetheless, the Board finds the Veteran has been afforded appropriate notice and assistance in regard to his present claim on appeal. In regard to notice, the decision on appeal and the subsequent Statement of the Case (SOC) advised him of the reasons his claim had been denied, and the Veteran had ample opportunity to respond before the case was certified to the Board for appellate review.  Neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination). See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

The Veteran has also been afforded adequate process under 38 U.S.C.A. § 7105 in regard to his appeal. All relevant medical records - in this case, the records from Highline Emergency, in Burien, Washington, have been obtained, to include relevant billing statements.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board is unaware of any such outstanding evidence. Furthermore, the Veteran's personal statements demonstrate he has actual knowledge of what evidence is required to establish payment or reimbursement of unauthorized medical expenses in the instant case. See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  In this regard, the Veteran has provided lay statements outlining the emergent nature of his condition at the time and feasibility of available VA facilities.  Overall, the Board finds that the Veteran has clearly demonstrated that he is aware of the criteria necessary to substantiate his claim based on the existence of an emergency and the lack of feasibility availability of VA facilities at the time.

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.

Medical Reimbursement

The Veteran has applied for payment or reimbursement of medical expenses he incurred while receiving treatment at the Highline Medical Center, emergency room, in Burien, Washington, on April 2, 2014, through April 4, 2014, for a heart condition.  

As an initial matter, there is no indication from the record, nor has the Veteran alleged, that his treatment at Highland Medical Center was for a service-connected disability, a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for the purpose of ensuring entrance or continued participation in a vocational rehabilitation program under 38 U.S.C.A. Chapter 31. On the date of the care, April 2, 2014, the Veteran was not service-connected for any disabilities.  As such, in light of the foregoing, he is not eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.47(i). Thus, the case turns on whether the Veteran is eligible for payment or reimbursement of medical expenses under 38 U.S.C.A. § 1725, which pertain to emergency treatment received at a non-VA facility for non-service connected disabilities.

Generally, in order to be eligible for payment or reimbursement for emergency services under such circumstances, a Veteran must show that his treatment satisfies all of the following conditions: 

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; 

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; 
(e) The Veteran is financially liable to the provider of emergency treatment for that treatment; 

(f) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; 

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and 

(h) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided. 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. 

The provisions in 38 C.F.R. § 17.1002 are conjunctive, not disjunctive; i.e. all of the enumerated criteria must be met. See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

Effective May 21, 2012, VA published a final rule amending 38 C.F.R. § 17.1002 to conform to a 2010 statutory changes. See 77 Fed. Reg. 23,615 (April 20, 2012). In the Supplementary Information section, VA specifically addressed a commenter's suggestion that VA remove the term "or in part" from current § 17.1002(f). VA noted that the 2010 statutory changes removed the term "or in part" from 38 U.S.C.A. § 1725 (b)(3)(C) (pertaining to contractual or legal recourse against a third party) and that section 1725(b)(3)(B) (pertaining to a health-plan contract) had no such revisions. VA stated, "In other words, section 1725(b)(3)(B) requires that the veteran have 'no entitlement to care or services under a health-plan contract,' which means that any entitlement, even a partial one, bars eligibility under section 1725(b)... The current language of § 17.1002(f) clarifies the language of section 1725(b)(3)(B) by reiterating the veteran's liability for emergency treatment if such veteran has no health-plan contract 'in whole or in part.'" VA respectfully declined to make any changes to the regulation based on this comment. 

Here, the Board notes that a review of the evidence of record demonstrates that the Veteran's care at the Highline Medical Center, was at least in-part paid for by other insurance or health plan, to include Medicare.  To this end, the Board notes billing statements from Highline Emergency, dated December 2, 2014, which notes payment and waiver from Medicare. Similarly, in billing statement letters dated January 20, 2015, from Dr. Daniel Gotlieb, MD, notes multiple payments from "Insurance" and write-off for Medicare.  Additionally, the records show Health Insurance Claims Forms (Form 1500) completed by the Highland Medical Center, IRAD Medical Imaging PC, and Daniel Gotlieb, MD, for reimbursements for the care provided to the Veteran in April 2014; these forms, dated May 5, 2014, May 20, 2014, and July 12, 2014, respectively, all primarily noting Medicare as the Veteran's insurance plan for payment. Finally, a Report of Contact for Non-VA Hospitals (VA Form 119) from April 2, 2014, the day of the care also noted that the Veteran was insured through Medicare A & B. 

The term "health-plan contract" includes an insurance program described in section 1811 of the Social Security Act (42 U.S.C.A. § 1395 (c)) or established by section 1831 of that Act (42 U.S.C.A. § 1395 (j)). 38 U.S.C.A. § 1725 (f)(2)(B); 38 C.F.R. § 17.1001 (a)(2).  In other words, Medicare Part A and Medicare Part B are enumerated "health-plan contracts." 

The Veteran has not disputed that he has a health-plan contract as defined by the statute, specifically Medicare, and as the evidence demonstrates that the Veteran had insurance coverage and/or Medicare health-plan coverage that paid for, at least in part, the Veteran's bill for his emergency treatment, such coverage is a bar to payment by the VA. See 38 U.S.C.A. § 1725 (b)(3)(B); 38 C.F.R. § 17.1002 (f) 

The Board acknowledges the fact that the Veteran's condition and treatment at the time in April 2014 was emergent and may otherwise fulfill most of the remaining requirements under 38 U.S.C.A. § 1725, however, the governing law requires all elements to be satisfied to warrant a grant of medical reimbursement for such emergent care. 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  While the Board is sympathetic toward the Veteran, it is bound by the law. The Board is without authority to grant benefits simply because it might perceive the result to be equitable. See 38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The record presents no basis to establish entitlement to payment or reimbursement of medical expenses incurred at Highline Medical Center on April 2 to 4, 2014, under the governing legal authority. As such, the claim must be denied.


ORDER

Entitlement to payment or reimbursement for medical expenses incurred at Highline Emergency, IRAD Medical Imaging PC, South Sound Inpatient, and Daniel Gotlieb, MD, in Burien, Washington, on April 2, 2014, through April 4, 2014, is denied.  



____________________________________________
John Z. Jones
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


